Citation Nr: 1019072	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-23 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include as a result of in-service exposure to 
herbicides.  


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel










INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1969 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

The Veteran has submitted additional evidence which was 
accompanied by a waiver of consideration of such evidence by 
the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 
(2009).

The issues of entitlement to service connection for ischemic 
heart disease and entitlement to a disability rating greater 
than 10 percent for flat feet have been raised by the record 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The current appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

For reasons expressed immediately below, the Board finds that 
the issue of entitlement to service connection for coronary 
artery disease, to include as a result of in-service exposure 
to herbicides, must be remanded for additional evidentiary 
development.  

In general, in order to establish service connection for a 
claimed disability, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

As to the first element-current disability, the Board notes 
that the first evidence of cardiovascular pathology is dated 
in May 2000, when the Veteran sustained a myocardial 
infarction and underwent an angioplasty.  Subsequent VA 
treatment records confirm the diagnosis of, and reflect 
treatment for, coronary artery disease.  

With respect to Hickson element (2)-including in-service 
disease in particular, the Board notes that the service 
treatment records are negative for complaints of, treatment 
for, or findings of coronary artery disease.  In fact, the 
service separation examination is absent any evidence of 
heart disease.  Additionally, there is no evidence that 
coronary artery disease was manifested within the one year 
presumptive period after service found in 38 C.F.R. 
§ 3.309(a) (2009).  Indeed, as previously noted herein, the 
first competent evidence of cardiovascular pathology is dated 
in May 2000, more than 28 years after the Veteran's discharge 
from active duty.  

Concerning in-service injury, the Board concedes the 
Veteran's in-service exposure to Agent Orange.  Of particular 
importance in this regard is the fact that service personnel 
records confirm the Veteran's service in the Republic of 
Vietnam between June 1970 and June 1971.  His exposure to 
herbicides is, therefore, presumed.  See 38 U.S.C.A. 
§ 1116(f).  

Further, and in support of his contention that his coronary 
artery disease was caused by exposure to Agent Orange, the 
Veteran has submitted articles from The San Diego Tribune and 
The Seattle Times.  See medical articles submitted by the 
Veteran titled "Report links Agent Orange to higher heart 
disease rates" and "Study finds diabetes, Agent Orange 
connection" received September 2008.  Specifically, these 
articles indicate that a study of United States Air Force 
veterans who participated in aerial spraying known as 
Operation Ranch Hand demonstrate that airmen who sprayed 
herbicides in Vietnam had an overall 26 percent increase in 
heart disease compared to those who did not participate in 
the operation.  Additionally, the Veteran submitted an 
article from the Agent Orange Review, which was received and 
associated with his claims file in February 2008, which 
indicates that veterans who were exposed to herbicides in 
Vietnam have "more risk" of heart disease than veterans who 
were not exposed to herbicides. 

The Board acknowledges that medical research articles can, in 
some circumstances, constitute competent medical evidence.  
See Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
38 C.F.R. § 3.159(a)(1) (competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses).  

Although the articles submitted by the Veteran document an 
increase in the rate of cardiovascular disease as a result of 
exposure to Agent Orange, the articles fail to account for 
the Veteran's specific medical history, to include the period 
of over twenty-five years between his discharge from service 
and his initial cardiovascular treatment (for a myocardial 
infarction) in May 2000.  Moreover, the articles from The San 
Diego Tribune and The Seattle Times state that "the study 
could not show what effect herbicides or dioxin could have at 
levels for people outside the Ranch Hand Study group."  
Notably, the Veteran's service personnel records reflect his 
active duty in the United States Army and not the United 
States Air Force.  The Veteran was, therefore, not a 
participant in the Air Force study, nor has he contended 
otherwise.  

In any event, further review of the claims folder indicates 
that the Veteran has not been afforded a VA medical 
examination with respect to his coronary artery disease.  
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See Charles v. Principi, 16 Vet. App.  370 
(2002) & McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See 
also 38 C.F.R. § 3.159(c)(4) (2009) (a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient medical evidence to decide 
the claim).  Because the competent medical evidence of record 
is unclear as to whether the Veteran's coronary artery 
disease is related to his military service, including his 
conceded exposure to herbicides, the Board finds that a 
medical examination and opinion must be obtained as to this 
claim.

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims 
folder records of any cardiovascular 
treatment that the Veteran may have 
received at the VA Medical Center in 
Little Rock, Arkansas since May 2008.  
If any of these treatment records are 
not available, that fact should be 
annotated in the claims folder.  

2.	Then, accord the Veteran an appropriate 
VA examination to determine the nature, 
extent, and etiology of his coronary 
artery disease.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests 
should be conducted.  

The examiner must provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater) that the 
Veteran's coronary artery disease is 
related to his military service, 
including his conceded in-service 
exposure to herbicides.  In answering 
this question, the examiner should 
address the medical research articles 
received by VA in February 2008 and 
September 2008.  

Complete rationale for any opinion 
expressed should be provided.  If the 
examiner cannot render an opinion 
without resort to speculation, a 
rationale should be provided.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

3.  Thereafter, readjudicate the issue 
of entitlement to service connection 
for coronary artery disease, to include 
as a result of in-service exposure to 
herbicides. If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
further appellate review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 








(CONTINUED ON NEXT PAGE)
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

